Exhibit 10.10

 

Certain identified information in this exhibit has been excluded because the
information is (i) not material and (ii) would be competitively harmful if
publicly disclosed. Such excluded information is designated by [**].

 

Master Retailer Agreement

 

This Master Retailer Agreement (this “Agreement”) is made effective as of
September 18, 2018 (the “Effective Date”), by and between Purple Innovation,
LLC, a Delaware limited liability company (“Vendor”), and Mattress Firm, Inc., a
Delaware corporation (“Mattress Firm” and, together with its operating
subsidiaries, “Retailer”).

 

Recitals

 

Whereas, Retailer is engaged in the retail sale of mattresses, foundations,
sheets, pillows, bedding, hot tubs, massage chairs and sleep-related products
through physical store locations, online, and at “pop-up” locations, including
state fairs, trade shows, car shows, home shows and other events or expositions
(collectively, “Events”) and online (collectively, the “Business”); and

 

Whereas, Retailer desires to sell and offer for sale one or more of Vendor’s
products (collectively, the “Products”) in the operation of the Business.

 

Agreement

 

Now, therefore, in consideration of the mutual covenants and promises of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Authorized Retailer. Subject to the terms and conditions of this Agreement,
Vendor hereby appoints Retailer, and Mattress Firm hereby accepts such
appointment for itself and on behalf of its operating subsidiaries, as a
non-exclusive (except as set forth herein) authorized retailer of the Products
for the term of this Agreement. From time to time during the term of this
Agreement, Vendor may agree to establish certain business development programs
available to authorized retailers on an annual basis, including Retailer (each,
a “Merchandising Program”). Vendor anticipates that these programs may be
available in the future, although the terms of such programs may change over
time in form and scope, or be eliminated depending on internal and external
factors; provided that no changes may be made to an existing Merchandising
Program unless Retailer consents to such changes in writing. Participation in
any such program is subject to Retailer’s compliance with the terms and
conditions of this Agreement and the terms of any such Merchandising Program.

 



 

 

 

2.Products.

 

a.During the term of this Agreement, Retailer may sell or offer for sale the
Products at one or more physical store locations operated by Retailer, one or
more Events in which Retailer participates or one or more websites/webpages
operated by or on behalf of Retailer. Retailer has no obligation to sell or
offer for sale any specified amount of the Products, except as expressly set
forth herein.

 

b.Retailer and Vendor shall mutually agree upon the Products available for sale
through Retailer from time to time hereunder. Retailer shall have the right to
reject for any reason any Product line proposed to be offered; provided, that if
any such Product line includes an Exclusive Product (defined below), such
exclusivity shall automatically terminate upon Retailer’s rejection of such
Product line.

 

c.Vendor reserves the right to: (i) change the design of or modify any Product;
(ii) discontinue any Product; and (iii) add new and additional products to
Retailer’s product lines, which products shall constitute Products for purposes
of this Agreement. Notwithstanding the foregoing, without 60 days’ prior written
notice to Retailer, Vendor shall not modify any Product, including its contents,
if such modification would render false or inaccurate any product description of
such Product provided to Retailer or any of Retailer’s consumers. Further,
Vendor will not discontinue or change any Product unless Vendor has provided
Retailer with, in the case of Products offered only online, at least 30 days’
prior written notice, and in the case of all other Products, at least 90 days’
prior written notice. Each notice required by this Section 2.d, will include
sufficient information regarding the change or discontinuance so as to give
Retailer a reasonable opportunity to update its website(s), promotional
materials and/or advertising regarding the subject Products.

  

3.Exclusive Mattresses

 

a.Vendor’s Purple.3 and Purple.4 mattress models (the “Existing Exclusive
Mattresses”) and two additional mattress models per Section 3.b below (the
“Developed Exclusive Mattresses” and, together with the Existing Exclusive
Mattresses, the “Exclusive Mattresses”) will be exclusive to Retailer as set
forth in this Section 3. In the United States during the term of this Agreement,
Vendor shall not sell, directly or indirectly, the Exclusive Mattresses in
physical brick and mortar retail stores or online retail stores, unless, in the
case of Existing Exclusive Mattresses only (i) Vendor is the seller in such
store (as described below) or (ii) such stores, whether online or brick and
mortar, are not Specialty Mattress Stores, provided that Vendor shall not
indirectly sell Existing Exclusive Mattresses through more than ten
non-Specialty Mattress Stores with National Store Coverage or 50 additional
non-Specialty Mattress Stores with less than National Coverage; provided,
however, such non-Specialty Mattress Stores with less than National Coverage
shall not be unreasonably concentrated in any market where Retailer sells or
offers for sale Vendor’s Products at Retailer’s physical store locations.
“National Store Coverage” means having a physical brick and mortar presence in
at least 30 states. “Specialty Mattress Stores” means those retailers whose
primary offering is mattresses. For the avoidance of doubt, Vendor may sell (x)
all Exclusive Mattresses, other than the Developed Exclusive Mattresses, (A)
through its brick and mortar stores, its online website store, Amazon.com, and
other internet sites and (B) to up to ten non-Specialty Mattress Stores with
National Store Coverage, and, so long as not unreasonably concentrated in any
Retailer market, up to 50 additional non-Specialty Mattress Stores with less
than National Store Coverage, and (y) all other Products that are not Exclusive
Mattresses through any physical brick and mortar retail stores and/or online
retail stores, regardless of whether such stores are Specialty Mattress Stores.

  



2

 

 

b.Vendor shall develop two new mattress models in collaboration with Retailer
that include mutually agreeable features and price points and Vendor shall
provide Retailer the opportunity to designate such models as Exclusive
Mattresses (the “New Models”). Upon development, Vendor shall demonstrate a
prototype to Retailer, and Retailer shall have fifteen (15) business days to
choose to accept or reject designating the New Model as an Exclusive Product. If
Retailer chooses to designate the New Model as an Exclusive Product, Vendor will
then continue to develop the product to production-ready. Should Retailer choose
not to designate such New Model as an Exclusive Product, that New Model will
become non-exclusive and available to Vendor to sell through other physical
brick and mortar retail and/or online retail stores unless additional features
are added to the New Model or the specifications are materially changed in which
case the updated New Model shall be resubmitted to Retailer for consideration as
an Exclusive Product. No New Model will be substantially comparable to the
Purple.3 or Purple.4 mattress models unless expressly agreed by Retailer.

 

c.Regardless of whether the New Model is designated as an Exclusive Product,
Vendor will retain ownership of all intellectual property with respect to the
New Model and Vendor branded marketing materials related to the New Model,
including, without limitation, the New Model’s design and all improvements or
modifications thereto.

 

d.Retailer may elect to remove any model of mattress from the designation of
Exclusive Product for a new model developed by mutual agreement of the parties.

 

e.For the avoidance of doubt, at any time there will be no more than four of
Vendor’s mattress models designated as Exclusive Mattresses, however there will
be no limit on the number of non-exclusive models that may be sold by Retailer.

 

f.Exclusivity, as used in this Agreement for the Exclusive Mattresses and any
New Models that Vendor may develop that is designated by Retailer as Developed
Exclusive Mattresses, is contingent upon certain conditions that may be set
forth in the Merchandising Program from time to time.

 

g.In the event that the conditions required to maintain exclusivity are not met
by Retailer and continue to be unsatisfied 30 days after written notice from
Vendor, then the Exclusivity set forth in this Section 3 shall automatically
terminate and Vendor shall be free to offer or sell the Exclusive Mattresses to
third parties without limitation.

 



3

 

 

4.Compliance with Laws

 

a.Vendor will comply with all applicable laws, rules, orders, treaties, and
regulations related to the production, manufacture, sale, use, import and export
of all Products, to the extent not inconsistent with United States law.

 

b.Vendor will assure that all Products are labeled in accordance with California
Proposition 65, if applicable.

 

c.Vendor will comply with all applicable environmental laws and health and human
safety laws, including without limitation, all laws prohibiting child labor,
human trafficking, and slavery.

 

5.Pricing.

 

a.Retailer shall purchase the Products from Vendor at the prices set by Vendor
and agreed to by Retailer from time to time (the “Prices”). Such Prices may be
increased following 90 days’ prior written notice to Retailer from Vendor. These
price increases may cover increases in raw material, delivery or labor costs,
but shall not have a disproportionate effect on the prices paid by Retailer for
the Products as compared to any other competing retailer. Further, if Vendor
offers a better price to a third party for similar quantities of identical
Products, the price of the Products will be adjusted to the price offered to
such third party. Such price adjustment will not apply retroactively, and
Retailer shall only be entitled to such lower price on future purchases of such
Products.

 

b.Vendor will set the advertised retail price for all the Products, including
any discounts, after considering in good faith input from Retailer regarding
mattress pricing. Vendor and Retailer may sell the Products through their
respective agreed channels, in parity with the advertised prices set by Vendor.
Advertised prices for all Products shall be universally applicable to all
retailers of the Products.

 

c.If a Product does not meet sales performance expectations as reasonably
determined by Retailer and Vendor, Vendor may authorize commercially reasonable
markdown strategies that will ensure that the parties share equally in the costs
of liquidating the poor performing inventory. If inventory or floor samples of
such Product remain on hand more than 30 days after the implementation of a
negotiated markdown strategy, excess inventory of new, unopened, undamaged
Products and related floor samples will be sold back to Vendor at Retailer’s
price and 50% of the shipping cost to return the Products to Vendor. If Purple
fails to pay such amounts to MFI within 45 days after re-delivery of the
Products, MFI may offset payments owed by MFI to Purple by such amounts.

 



4

 

 

6.Order Processing.

 

a.As needed from time to time, Retailer shall order Products from Vendor by
either delivering written notice to Vendor or submitting an order to Vendor by
means of electronic data interchange (EDI) communication (such notice or
submission is referred to as a “Product Order”).

 

b.Each Product Order shall specify (i) the type and quantity of Products
ordered, (ii) the location(s) to which such Products shall be delivered and
(iii) the date(s) of delivery of such Products.

 

c.Vendor must, within one business day or less of Retailer’s transmission of the
Order, send a Product Order Acknowledgement detailing what, if any, changes are
needed via EDI or, if EDI is not available, by written acceptance within two
business days. If Vendor fails to expressly accept or reject a Product Order, it
shall be deemed accepted.

 

d.Unless otherwise specified by Retailer, Vendor must abide by all instructions
for order processing communications as defined by the EDI Compliance Document
attached hereto as Exhibit A.

 

e.Vendor will adequately package all Products and comply with all packaging
requirements of Retailer and applicable law.

 

f.Retailer will provide Vendor with a weekly sell-through report of Products,
aggregated by distribution center. Collaboratively, the parties will develop a
forecast for all distribution centers.

 

7.Product Delivery and Shipping Costs.

 

a.Vendor shall deliver Products as directed in the Product Order and shall be
responsible for arranging shipment of such Products unless otherwise requested
by Retailer. Risk and title (except as stated elsewhere in this Agreement) of
Products shall pass to Retailer CPT (carriage paid to) at Retailer’s warehouse
or, if applicable, to Retailer’s carrier FCA (free carrier) to such carrier’s
delivery location.

 

b.Notwithstanding Section 7.a above, if any Product will be delivered directly
to Retailer’s customer (“drop ship”), Vendor must arrange for shipment of such
Product in accordance with the Mattress Firm Drop Ship Requirements attached
hereto as Exhibit B, subject to Section 15.d of this Agreement. Pursuant to the
Mattress Firm Drop Ship Requirements, Vendor shall ship on Retailer’s shipping
accounts at Retailer’s cost. For purposes of drop ship deliveries, risk and
title (except as stated elsewhere in this Agreement) of Products shall pass to
Retailer carrier FCA (free carrier) to such carrier’s delivery location;
provided that liability for concealed damage and/or damage occurring in-transit
as a result of insufficient or improper packaging will remain with Vendor. If
Vendor ships on Retailer’s shipping accounts, Vendor shall direct any customer
seeking delivery information to Retailer’s Inside Sales Department at
866-805-0120 or, if applicable, to Amazon directly.

 



5

 

 

c.Time is of the essence with respect to Vendor’s shipment of the Products.
Unless otherwise specified in the Product Order, Vendor shall ship Products
within a timeframe reasonably anticipated to meet the delivery dates set forth
in the Product Order. If the Product Order does not designate a delivery date,
Vendor shall ship Products within three business days of the Product Order
placement unless otherwise agreed to by Retailer in writing. Beginning on
October 1, 2018, if Vendor fails to ship at least 98% of the Products within the
required timeframe, then for each Product not timely shipped, the price paid by
Retailer for each such Product shall be multiplied by 1.5 for purposes of
calculating the Volume Rebate (defined below) related to such Product, provided
that such late penalty shall not be applicable in situations involving force
majeure pursuant to Section 32. For the avoidance of doubt, if less than 100% of
the items listed in a Product Order are delivered timely, those items that are
not timely delivered will be subject to the late penalty specified in the
preceding sentence.

  

d.If Vendor fails, at any time, to maintain a timely shipment rate of 96% or
higher with respect to drop ship Products ordered, Retailer may, in its sole
discretion, immediately suspend and refrain from offering the Products for sale
for a period of 60 days. Furthermore, if Vendor fails again, to timely ship
Products, Retailer may, in its sole discretion, immediately suspend and refrain
from offering such Products for the remainder of the term of the Agreement.
Retailer shall give Vendor a 30-day cure period following written notice but
need not give more than two cure opportunities per calendar year.

 

e.The shipping costs incurred as a result of Vendor’s shipments to Retailer will
be borne by Vendor; and the shipping and delivery costs incurred as a result of
Retailer’s shipping to customers will be borne by Retailer, provided that the
parties will cooperate in good faith to maximize efficiency of freight costs.

 

8.Payment Terms. Vendor shall invoice Retailer within five business days after
shipment of Products purchased by Retailer. Retailer shall pay the amount set
forth on such invoice, in US Dollars, unless disputed in good faith, within 45
days after receipt of goods. The parties acknowledge that the payment terms are
“net 45 days”. Either party may deduct any amount owed by the other party to
such party as a setoff against any amount due or credit owed to the other party
under this Agreement.

 

9.Term; Termination.

 

a.This Agreement will commence on the Effective Date and continue until
terminated as provided herein. The termination or expiration of a Merchandising
Program shall not have the effect of terminating this Agreement.

 

b.Either party may terminate this Agreement at any time upon 90 days’ written
notice to the other party (the “Notice Period”). Additionally, either party may
terminate this Agreement immediately upon written notice in the event of a
material breach (including but not limited to any uncured payment default) by
the other party, if such other party has failed to cure such breach or default
within 15 days of written notice thereof. Sections 7, 8, 9, 12, 14, 15, 17.c,
17.d, 19, 20, 21 and 23-36 shall survive the termination of this Agreement.

 



6

 

 

c.All rebates, subsidies, and credits set forth herein in effect on the date of
termination (collectively, the “Subsidies”) shall continue to accrue on all
Products sold by, or, in the case of return credits, returned to, Retailer
during the Notice Period.

 

d.During the Notice Period, Vendor shall continue to timely ship and deliver all
Products ordered in accordance with Section 6 and Section 7 of this Agreement
and Retailer shall pay for all such Products in accordance with Section 8 of
this Agreement; provided, however, that notwithstanding anything to the contrary
in this Agreement, Vendor shall not be required to ship or deliver any Products
to Retailer during any period in which Retailer is in material breach of this
Agreement (including but not limited to any payment default, unless such payment
is disputed in good faith) after giving effect to all applicable notice and cure
periods; provided, further, that if Vendor elects to ship or deliver Products
during such periods of material default it shall hold title to such Products at
all times, and title shall not pass to Retailer until Retailer has paid for such
Products in full unless such payment or portion thereof is disputed in good
faith.

 

e.Following the effective date of termination (the “Termination Date”):

 

i.Vendor shall remit to Retailer the balance of any merchandise credit
memorandum in immediately available funds within 30 days of the effective date
of termination; provided, however, that any such merchandise credit shall be
offset by any unpaid amounts owed by Retailer to Vendor under this Agreement
except to the extent disputed in good faith;

 

ii.Vendor shall remit to Retailer all accrued but unpaid Subsidies; provided,
however, that any such unpaid Subsidies shall be offset by any unpaid amounts
owed by Retailer to Vendor under this Agreement except to the extent disputed in
good faith;

 

iii.Unless otherwise agreed in writing by the parties, during any
post-termination run-out period, Retailer will be entitled to continue to market
and sell any Products then in inventory, as well as to honor any non-cancellable
open customer orders. At Retailer’s request within 15 days of the Termination
Date, Vendor shall repurchase all new, unopened, undamaged Products (including
outlet products) then held by Retailer and related floor samples at Retailer’s
cost for such Products, and each party shall pay 50% of the shipping for the
return of such Products to Vendor;

 

iv.Retailer shall promptly cease and desist use of all Vendor intellectual
property and shall cease and desist holding itself out in any way as an
authorized retailer of the Products, provided that, unless Vendor repurchases
Retailer’s inventory of the Products (including floor samples and outlet
products) and picks up all returned Products (including Products returned after
the effective date of termination), Retailer shall have the right to market and
sell all such Products in its possession, including at physical store locations,
Events and online, and use Vendor’s intellectual property in connection
therewith; and

 



7

 

 

v.Vendor shall be solely responsible for, and shall directly handle, all
customer warranty claims (excluding comfort exchanges) initiated after or in
process on the effective date of termination.

 

vi.Unless Vendor elects to retrieve the Purple Gallery displays by delivering
written notice of such election prior to the Termination Date (or, in the event
of termination due to a breach, on the Termination Date), then concurrently with
the termination of this Agreement, Retailer shall dismantle and dispose of all
Purple Gallery displays. If Retailer timely receives Vendor’s election notice,
then Retailer shall use reasonable care in dismantling the Purple Gallery
displays and will make such displays available to Vendor at Retailer’s warehouse
locations. If Vendor fails to retrieve such Purple Gallery displays within 30
days after the Termination Date, such displays shall be deemed abandoned and
Retailer shall dispose of such displays promptly.

 

10.Advertising.

 

a.In order to assist Retailer in the funding of advertising and marketing
expenses related to the promotion of the Products, at the end of each calendar
month, Vendor will accrue for co-operative advertising funds into internally
held accounts a mutually agreed aggregate amount (the “Co-Op Funds”) of
Retailer’s Net Purchases during such calendar month. “Net Purchases” shall mean
an amount equal to (i) Retailer’s (including purchases by Retailer’s franchisees
and Retailer’s purchases for its brick and mortar stores, websites and Events)
gross purchases of all Products paid in full, less (ii) any discounted portion
of payments, returns and penalties. Net Purchases do not include Retailer’s
purchase of floor models for purposes of this Section 10. At Retailer’s request,
Vendor will provide supporting detail of the Retailer’s monthly Net Purchases of
Products on which co-operative advertising funds are accrued.

 

b.Vendor may use the Co-Op Funds to pay for customary point of purchase
advertising displays or exterior signage at Retailer’s stores, participation in
Retailer managed advertising, contest prizes, marketing for Retailer events and
expositions, or other pop up marketing collaborations with Retailer, at Vendor’s
reasonable discretion. All Co-Op Funds must be applied to marketing efforts that
directly benefit Retailer. Co-Op Funds may not be used to pay for the
development, production, transport or installation of Purple Galleries,
marketing brochures, demonstration samples or the cost of any gift with purchase
promotion. Vendor or Retailer may use the Co-Op Funds to promote the sale of
Vendor’s Products at Retailer’s stores. Retailer shall comply with Vendor’s
branding guidelines communicated by Vendor to Retailer. For any Retailer managed
advertising funded in whole or in part by Co-Op Funds, Retailer shall provide
Vendor with samples of the advertising and, promptly following receipt thereof,
Vendor shall reimburse Retailer for the cost of such advertising out of
available Co-Op Funds if such advertising is in compliance with Vendor’s
branding guidelines that have been communicated to Retailer.

 



8

 

 

c.Vendor will be responsible for the costs of developing and producing point of
purchase marketing materials, including “Purple Gallery” fixtures, top of bed
displays, marketing brochures and demonstration samples, irrespective of the
availability of Co-Op Funds. The Purple Galleries shall be owned by Vendor.
Vendor shall fulfill, at its sole cost, all gift with purchase promotions. All
other marketing materials will be developed and produced independently by Vendor
and Retailer, at their own cost, subject to review by the other as desired when
mentioning the other in the marketing materials.

 

d.Vendor shall pay for the replacement or repair of any damaged in-store Purple
Gallery fixtures that have been in place longer than 18 months.

 

e.Vendor will use best efforts to drive customers to Retailer’s retail stores
through its marketing campaigns. In furtherance of the foregoing, Vendor will
mention Retailer prominently on its website to those customers identified as
living within areas in which Retailer is selling the Products in its physical
brick and mortar retail stores, to drive foot traffic to those retail stores.
Marketing campaigns and advertising assets developed about the Exclusive
Mattresses may emphasize their availability at Retailer stores and their
effectiveness will determine the prominence of these ads and campaigns over
other traffic-driving campaigns.

 

f.The Co-Op Funds are owned solely by Vendor. Retailer shall have no right to
use or otherwise acquire such funds, except for purposes of promoting the sale
of Vendor’s Products by Retailer in compliance with Vendor’s branding
guidelines. Vendor has no obligation to use any Co-Op Funds if (i) Retailer is
not currently selling or offering for sale the Products at any of Retailer’s
physical store locations; (ii) Retailer is in default of its payment obligations
hereunder (after giving effect to all applicable notice and cure periods, and
such payment is not disputed in good faith), (iii) Retailer is otherwise in
material breach of this Agreement (after giving effect to all applicable notice
and cure periods) or (iv) a notice of termination has been given by either
party.

 

11.Product Displays.

 

a.Retailer may purchase Products to be used as floor samples at a 50% discount
off of the Prices set for such Products by Vendor (the “Discounted Prices”). All
replacement Products ordered for use as floor samples shall also be purchased at
such Discounted Prices; provided that Retailer may not replace any such floor
sample more than once during a calendar year at the Discounted Price.
Notwithstanding the foregoing, Vendor may from time to time determine that the
floor samples on Retailer’s retail floors should be changed more frequently, in
which case the Discounted Prices will apply to such additional replacement
samples. Retailer shall specify in the Product Order for such Products that such
Products will be used as floor samples.

 

b.Retailer may purchase Vendor’s powerbases through January 31, 2019, at which
time the parties will negotiate in good faith with respect to alternative
product. In the event the parties are unable to come to an agreement with
respect to such alternative product within 60 days following January 31, 2019,
Retailer shall have the option to use non-Vendor powerbases in the display of
Products.

 



9

 

 

c.All Products will be displayed together in each retail store in which Retailer
displays Products in a “Purple Gallery” branded by Vendor and designed as
mutually agreed by the parties. For the avoidance of doubt, non-mattress
products will be displayed with mattress products as a full comfort solution,
inclusive of one or more of the following: Pillows, Cushions, Sheets, Mattress
Protectors, PowerBases and Platform Bases. Retailer shall direct its associates
to not merchandise non-Vendor products in the Purple Gallery without Vendor’s
consent (which consent shall be in Vendor’s sole discretion). The Purple Gallery
display area will showcase, as for the Products, at least two bed floor models
on a Vendor PowerBase or a Vendor Platform, two Vendor pillows for each
mattress, one set of mattress protectors and sheets, and one seat cushion; and
as for other items, demonstration tools such as cushion stools, mattress buns,
buckling-column demonstrators and squishy Vendor giveaways. Retailer will have
final approval rights on design to ensure configuration will accommodate store
design, size and layout.

 

d.Purple Gallery fixtures will be owned by Vendor and all related costs will be
borne by Vendor. To the extent that Retailer pays for any additional store
fixtures or display items, such fixtures and items shall be owned by Retailer.

 

e.Sales tools or demonstration samples (ex: mattress buns) will be provided by
Vendor and costs will be borne by Vendor.

 

f.The number of Vendor mattresses displayed in stores will be determined by the
size of the stores and the bed slots that can be accommodated, provided,
however, that at least 70% of Retailer stores that sell Products must have four
Purple bed displays. As Vendor will be encouraging customers to visit and buy
Products from Retailer, including non-mattress products, it is anticipated that
in-store inventory for “cash and carry” customers will be beneficial. Retailer
will carry an appropriate amount, as determined in Retailer’s reasonable
discretion, of Vendor non-mattress product inventory in certain stores to meet
customer demands.

 

12.Volume Rebate Funds. Vendor will accrue and award volume rebate funds (the
“Volume Rebate”) to Retailer on an annual basis during the term of this
Agreement as may be agreed from time to time in a Merchandising Program. The
Volume Rebates will be calculated and paid in the form of a merchandise credit
memorandum within 45 days after the end of each calendar year; provided however
that any such merchandise credit shall be offset by any unpaid amounts owed by
Retailer to Vendor under this Agreement except to the extent disputed in good
faith. For the avoidance of doubt, the term “Net Purchases” shall include
purchases of floor samples for purposes of this Section 12.

 



10

 

 

13.Franchise Introductions. Retailer may make introductions between Vendor and
Retailer’s franchisees (the “Franchisees”). Any purchases made by such
Franchisees shall be included in the Volume Rebate calculation for the benefit
of Retailer; provided, however, that Vendor will not be obligated to supply to
such Franchisees, and any such relationship would be subject to creditworthiness
or other requirements in the sole discretion of Vendor and may include different
payment terms. Vendor reserves the right not to do business with any Franchisee
for any reason.

 

14.Warranty.

 

a.Vendor warrants to Retailer that each Product: (i) is of good quality, (ii)
meets all applicable Product specifications, and (iii) is free from defects in
workmanship or material per Vendor’s published standard product warranty. This
warranty is in addition to any standard product warranty offered by Vendor to
its customers. Purple’s warranties, as published on its website, will apply to
the Products, and be the sole responsibility of Purple.

 

b.Subject to Section 14.a, warranty claims on mattress Products and returns on
Products sold by Retailer will be handled through Retailer’s customer service.
Warranty claims on non-mattress Products sold by Retailer shall be handled by
Vendor’s customer service departments. Vendor will be available to Retailer to
answer any questions and assist as reasonably necessary to comply with warranty
and return obligations. Retailer will be available to Vendor to answer any
questions and assist as reasonably necessary to allow Vendor to respond to
inquiries from Retailer’s customers.

 

15.Returns.

 

a.Vendor shall provide a credit to Retailer (the “Return Credit”) for mattresses
returned by customers, which shall be set forth in the Merchandising Program.

 

b.The Return Credit shall be the limit of Vendor’s responsibility for defective
or returned Products except as set forth in Section 15.c. Retailer shall be
responsible for either issuing a refund to the customer or making a Product
replacement otherwise agreed upon by Retailer and such customer. Except as set
forth in Section 15.c, Vendor is not required to pick up or take back any
defective or returned Products.

 

c.Retailer has the right to reject defective Products or misdeliveries
(including floor samples) at the point of receipt, and such returns will not
count toward the Return Credit and will be taken back by Vendor, at Vendor’s
expense. In the event that Retailer reasonably determines Products are not built
to specifications (including component quality and specifications) or fail to
conform to Vendor’s published warranty, Retailer shall notify Vendor in writing
of such defects or failures. Following such written notice, Vendor shall take
back, at Vendor’s expense, all defective or non-conforming Products that remain
in Retailer’s inventory, and such returns will not count toward the Return
Credit. Serial failures and recalls (including for odor or yellowing) will be
excluded from the Return Credit, irrespective of whether Retailer rejected such
Products at delivery, and accepted for return by Vendor, at Vendor’s expense. In
the case of Products rejected at the point of receipt or returned in connection
with serial failures or recalls, Retailer shall receive a merchandise credit
memorandum in an amount equal to 100% of the Price paid by Retailer for such
returned Products. Vendor shall have the right to verify the defect or failure
before taking back such Products and issuing a merchandise credit; provided that
if Vendor fails to inspect the Products within 30 days of notification from
Retailer of a defect or non-conformity, Vendor will be deemed to have waived its
verification right and shall take back the applicable Product(s) irrespective of
any subsequent inspection results.

 



11

 

 

d.All drop ship Products shall identify the return address for shipping labels
as “Mattress Firm, Inc. c/o [Vendor’s address]”. Vendor shall process a refund
for all returned drop ship Products following evidence from Retailer or customer
that such drop ship Product has been return shipped. Vendor shall bear the risk
of loss of any returned drop ship Products in transit.

 

16.Brand Standards; Minimum Advertised Price.

 

a.During the term of this Agreement, Retailer agrees to comply with any
reasonable marketing or online advertisement requirements as well as any brand
standards or other requirements or criteria relating to the display, marketing
or sale techniques regarding the Products, in each case, established by Vendor
and applicable to and followed by all authorized retailers of the Products,
including Vendor.

 

b.Retailer will keep all displayed floor samples well-maintained and clean.

 

c.Retailer will use the most current displays and point-of-sale materials
provided or approved by Vendor, if required by applicable marketing standards.

 

d.Retailer acknowledges that Vendor has a Minimum Advertised Price (“MAP”)
Policy in place, and Vendor shall provide Retailer with a current copy of such
MAP Policy.

 

17.Product Details; Trademark License.

 

a.For each Product, Vendor shall provide to Retailer a full description of the
features and benefits of each such Product, a complete list of such Product’s
specifications and a picture for display of such Product. If none are available,
Vendor shall supply Retailer with funding to cover the costs of a photo shoot to
capture necessary imagery for Retailer’s advertising assets (i.e. website,
print, in-store, digital, etc.). Retailer may incorporate such descriptions and
pictures on the website(s) in connection with each Product offered online and,
as applicable, into any print advertisement.

 

b.Vendor may, from time to time, reasonably request changes or revisions to a
website or any pages of a website that is controlled by Retailer and which
references, depicts or describes the Products or Retailer’s relationship to
Vendor, which requested changes or revisions shall be considered by Retailer in
good faith and, unless unreasonable, incorporated promptly in the applicable
website.

 



12

 

 

c.Vendor hereby grants to Retailer a worldwide, non-exclusive, royalty-free
license to use such descriptions and pictures, and Vendor’s trademarks, trade
names, images and other Vendor-provided promotional materials in connection with
the sale and promotion of Products during the term of this Agreement and for
purposes of the sale and promotion of any Products by Retailer pursuant to
Section 9.e.iii, Section 9.e.iv and otherwise pursuant to the terms of this
Agreement.

 

d.Vendor will retain ownership of all intellectual property and Vendor branded
marketing materials related to the Products, including, without limitation, the
Products’ designs and all improvements to or modifications thereof, in each case
developed through the parties’ collaboration. Vendor will have the right to make
all decisions with respect to the registration of such a Product design with the
U.S. Patent and Trademark Office, the U.S. Copyright Office or similar
authorities. Retailer agrees to assign, and hereby does assign, to Vendor all of
Retailer’s rights in and to any improvements or modifications to the Products,
as more fully set forth in the parties’ May 26, 2017 Joint Development and
Confidentiality Agreement incorporated herein by reference (the “Joint
Development Agreement”).

 

18.Training; Reporting Obligations.

 

a.Vendor shall provide Product training to Retailer’s sales associates from time
to time, as reasonably requested by Retailer.

 

b.Vendor will provide Retailer, on a weekly basis, a report detailing the
Product Orders received and shipped, as well as the shipment date and any
shipment delays, Product returns, current levels of Product inventory, and a
list of any Products reasonably expected to be out of stock for that week (for
drop ship Products) or within the next 90 days (for non-drop ship Products). Any
such report provided through EDI communication shall satisfy this requirement.

 

c.Vendor will designate an employee to be Retailer’s primary point of contact
for the business relationship contemplated by this Agreement. Vendor will
respond to all written (e-mail transmissions acceptable) inquiries of Retailer
within one business day of receipt.

 

19.Limitation of Liability. Except for claims arising out of willful misconduct,
breach of Section 27 (Confidentiality), or third-party indemnification
obligations under Section 20 (Indemnification), in no event will either party be
liable to the other for any special, punitive, exemplary, reliance or
consequential damages, however caused, whether for breach of contract, tort or
otherwise, and whether or not advised of the possibility of such damages.

 



13

 

 

20.Indemnification.

 

a.Vendor shall indemnify, defend and hold harmless Retailer, its affiliates,
successors and permitted assigns, and its and their officers, directors,
shareholders, members, partners and employees (each, a “Retailer Indemnified
Party”) from and against any and all claims, actions, proceedings, judgments and
other liabilities and expenses (including reasonable attorneys’ fees and costs)
of any nature arising out of or relating to:

 

i.the authorized use by Retailer of Vendor’s intellectual property;

 

ii.any allegation that any Product or marketing materials prepared by Vendor or
made by Vendor’s employees infringes, misappropriates or otherwise violates the
intellectual property rights of a third party or applicable law (except to the
extent the alleged infringing material contains information provided by
Retailer);

 

iii.the use of promotional materials and other information provided by Vendor,
including in training sessions;

 

iv.any material breach of this Agreement by Vendor;

 

v.Product liability claims, including claims of personal injury or damage to
personal property arising from the use of any Product;

 

vi.Product returns due to any manufacturing defect or damage, any customer
claims under manufacturer warranties or any recall issued by Vendor;

  

vii.any gross negligence or intentional misconduct by Vendor or its directors,
officers, employees or contractors in connection with the performance of
Vendor’s obligations under this Agreement;

 

viii.claims under any applicable deceptive trade practices laws;

 

ix.the operation of Purple’s facilities; and/or

 

x.any allegation of any of the foregoing.

 

b.Retailer shall indemnify, defend and hold harmless Vendor, its affiliates,
successors and permitted assigns, and its and their officers, directors,
shareholders, members, partners and employees (each, a “Vendor Indemnified
Party”) from and against any and all claims, actions, proceedings, judgments and
other liabilities and expenses (including reasonable attorneys’ fees and costs)
of any nature arising out of or relating to:

 

i.Retailer’s unauthorized use of Vendor’s trademarks;

 

ii.any allegation that any marketing materials prepared by Retailer or made by
Retailer’s employees infringes, misappropriates or otherwise violates the
intellectual property rights of a third party or applicable law (except to the
extent the alleged infringing material contains information provided by Vendor);

 

iii.the use of promotional materials and other information provided by Retailer
(except to the extent the alleged infringing material contains information
provided by Vendor);

 

iv.Retailer’s customer comfort exchanges (except as set forth in Section 9.e.v);

 

v.any material breach of this Agreement by Retailer;

 

vi.the operation of Retailer’s facilities;

 



14

 

 

vii.any gross negligence or intentional misconduct by Retailer or its directors,
officers, employees or contractors in connection with the performance of
Retailer’s obligations under this Agreement; and/or

 

viii.any allegation of any of the foregoing.

 

21.Indemnification Procedures.

 

a.If any Retailer Indemnified Party or Vendor Indemnified Party (collectively
and individually, the “Indemnified Party”), as the case may be, receives notice
of the assertion or commencement of any action, suit, claim or other legal
proceeding made or brought by any person who is not a party to this Agreement or
an affiliate of a party to this Agreement (a “Third-Party Claim”) against such
Indemnified Party with respect to which either Vendor or Retailer is obligated
to provide indemnification under this Agreement (each the “Indemnifying Party”),
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeit rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third-Party Claim in reasonable detail and shall indicate the estimated amount,
if reasonably practicable, of the loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third-Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel (provided the Indemnifying Party acknowledges
in writing its indemnity obligations under this Section for such Third-Party
Claim), and the Indemnified Party shall cooperate in good faith in such defense.
If the Indemnifying Party assumes the defense of any Third-Party Claim, it shall
have the right to take such action as it deems necessary to avoid, dispute,
defend, appeal or make counterclaims pertaining to any such Third-Party Claim in
the name and on behalf of the Indemnified Party. The Indemnified Party shall
have the right, at its own cost and expense, to participate in the defense of
any Third-Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. If the Indemnifying Party elects
not to compromise or defend such Third-Party Claim or fails promptly to notify
the Indemnified Party in writing of its election to defend as provided in this
Agreement, the indemnified Party may, subject to the following, pay, compromise
and defend such Third-Party Claim and seek indemnification for any and all
losses based upon, arising from or relating to such Third-Party Claim. Vendor
and Retailer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third-Party Claim, including making available
records relating to such Third-Party Claim and furnishing, without expense
(other than reimbursement of actual out-of-pocket expenses) to the defending
Party, management employees of the non-defending Party as may be reasonably
necessary for the preparation of the defense of such Third-Party Claim.

 



15

 

 

b.Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not enter into settlement of any Third-Party Claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), except as provided in this Section. If a firm
offer is made to settle a Third-Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third-Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party rejects such firm offer within 15
days after its receipt of such notice, the Indemnified Party may continue to
contest or defend such Third-Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third-Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party rejects
such firm offer and also fails to assume defense of such Third-Party Claim in
writing, the Indemnifying Party may settle the Third-Party Claim upon the terms
set forth in such firm offer to settle such Third-Party Claim. If the
Indemnified Party fails to affirmatively accept or reject such firm offer within
the 15-day period referenced above, the Indemnified Party shall be deemed to
have accepted such firm offer. If the Indemnified Party has assumed the defense
pursuant to this Section, it shall not agree to any settlement without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).

 

c.Any claim by an Indemnified Party on account of a loss which does not result
from a Third-Party Claim (a “Direct Claim”) shall be asserted by the Indemnified
Party giving the Indemnifying Party prompt written notice thereof. The failure
to give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail and shall indicate the estimated amount, if reasonably practicable, of
the loss that has been or may be sustained by the Indemnified Party. The
Indemnifying Party shall have 30 days after its receipt of such notice to
respond in writing to such Direct Claim. During such 30-day period, the
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
applicable premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party and its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30-day period, the Indemnifying Party shall be deemed to have
accepted such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.

 



16

 

 

22.Insurance. Retailer will furnish annually to Vendor a certificate of
insurance evidencing minimum coverage of general liability insurance with
combined single limits of one million US dollars (US$1,000,000) per occurrence.
Vendor will furnish annually to Retailer a certificate of insurance evidencing
minimum coverage of general and product liability insurance with combined single
limits of one million US dollars (US$1,000,000) per occurrence, which may
include a combination of primary and excess liability insurance. Retailer will
be named as an additional insured under Vendor’s liability policies on the
certificate of insurance. The certificate of insurance will list the insurance
company, amount of coverage, policy numbers, expiration date, and will include a
clause that requires at least 30 days’ notice prior to cancellation of the
policies, a waiver of subrogation, and a clause that provides that the insurance
described in the certificate is primary and non-contributory with respect to any
insurance Retailer may maintain. Vendor will maintain the required insurance and
provide the certificates described above during the term of this Agreement.
These insurance requirements do not limit Vendor’s indemnification or other
liabilities under this Agreement.

 

23.Executory Contract. The parties acknowledge that this Agreement is an
executory contract inasmuch as they each owe continuing duties hereunder to the
other before it will be fully performed, including but not limited to the duty
of making payments and providing merchandise credits as set forth in this
Agreement.

 

24.Expenses. Except as otherwise expressly agreed herein, each party will each
bear their own costs and expenses (including legal fees and expenses) incurred
in connection with this Agreement and the transactions contemplated hereby.

 

25.Relationship of the Parties. Vendor and Retailer are independent contractors
and neither shall represent itself as having any power to bind the other or to
assume or to create any obligation or responsibility, express or implied, on
behalf of the other party to this agreement. Nothing contained in this Agreement
shall be deemed to establish a relationship of principal and agent between
Vendor and Retailer, nor any of their agents or employees for any purpose
whatsoever. This Agreement shall not be construed as constituting Vendor and
Retailer as partners, or to create any other form of legal association or
arrangement which would impose liability upon one party for the act or failure
to act of any other party.

 

26.Representations and Warranties. Each party hereby represents and warrants to
the other party as follows:

 

a.Such party is duly organized, validly exists and is in good standing under the
laws of its jurisdiction of organization.

 



17

 

 

b.Such party is authorized to execute and perform this Agreement.

 

c.Such party has had the opportunity to retain independent counsel regarding its
obligations and commitments hereunder.

 

d.The performance of this Agreement by such party will not conflict with or
violate any material agreement, arrangement or commitment, whether written or
oral, with any third party.

 

27.Confidentiality.

 

a.Each party expressly agrees to (i) retain in confidence all information
transmitted to such party that the disclosing party has identified as being
proprietary and/or confidential or which, by the nature of the circumstances
surrounding the disclosure or the content of the disclosed information, ought in
good faith to be treated as proprietary and/or confidential, and (ii) use such
information and/or know-how solely for the purposes set forth in this Agreement.
The receiving party’s obligation hereunder shall survive termination of this
Agreement. The parties acknowledge that they may be exposed to confidential
information of the other party that is unrelated to the matters set forth in
this Agreement, and that such information will be subject to the same
protections from disclosure and misuse hereunder. Notwithstanding the foregoing,
if a receiving party is required to disclose any confidential information of the
other party by any court, tribunal or other governmental or regulatory
authority, the receiving party may disclose such confidential information,
provided that the receiving party, to the extent legally permissible, provides
reasonable prior notice to the disclosing party of any such requirements and
provides reasonable assistance to the disclosing party in obtaining a protective
order or similar protection for such information. This Section 27 is subordinate
to any conflicting provision set forth in the Joint Development Agreement.

 

b.Confidential information subject to the obligations in the prior paragraph
shall not include any information that: (i) is or becomes publicly available
without the receiving party’s breach of any obligations owed the disclosing
party; (ii) was known to the receiving party prior to the disclosing party’s
disclosure of such information to the receiving party; (iii) became known to the
receiving party from a source other than the disclosing party without breach of
an obligation of confidentiality; or (iv) is independently developed by the
receiving party, as demonstrated by the receiving parties’ records.

 

c.Neither party will make a public announcement, publicly disclose or discuss
with third parties the terms and conditions of this Agreement. Nothing herein
prevents either party from making public announcements or disclosing in general
that they have a business relationship under which Products are jointly sold by
Vendor and Retailer. For the avoidance of doubt, the parties may disclose the
terms and conditions of this Agreement for business purposes to their current
and future employees, affiliates, advisors, attorneys, accountants, lenders,
investors, vendors and suppliers who are not competitors of the other party.

 



18

 

 

28.Notices. All notices and other communications under this Agreement must be
delivered in writing and shall be deemed to have been given when (a) delivered
by hand or (b) one (1) business day after deposit thereof for overnight delivery
with a nationally recognized overnight delivery service (receipt requested) to
the appropriate address as set forth below (or to such other address as a party
may designate by notice to the other parties):

 

Retailer: Mattress Firm, Inc.   10201 South Main Street   Houston, Texas 77025  
Attention: Merchandising Dept.       For legal notices:       Mattress Firm,
Inc.   10201 South Main Street   Houston, Texas 77025   Attention: Legal Dept.  
  Vendor: Purple Innovation, LLC   123 East 200 North   Alpine, Utah 84004  
Attention: Wholesale Sales Dept.       For legal notices:       Purple
Innovation, LLC   123 East 200 North   Alpine, Utah 84004   Attention: Legal
Dept.

 



19

 

 

29.Governing Law; Waiver of Jury Trial. This Agreement shall be governed by the
laws of the state of Delaware without giving effect to the conflicts of laws
principles thereof. If Retailer commences suit against Vendor for any reason
related to this Agreement, venue shall be exclusively in Houston, Texas, and
Vendor consents to personal jurisdiction over it in Texas for that purpose. If
Vendor commences suit against Retailer for any reason related to this Agreement,
venue shall be exclusively in Salt Lake City, Utah, and Retailer consents to
personal jurisdiction over it in Utah for that purpose. For purposes of this
Section, declaratory judgment actions shall be deemed to be suits commenced by
the party against whom the action is filed. For purposes of establishing
jurisdiction in Texas and Utah, as applicable, under this Agreement, each party
hereby waives, to the fullest extent permitted by applicable law, any claim
that: (a) it is not personally subject to the jurisdiction of such court; (b) it
is immune from any legal process with respect to it or its property; and (c) any
such suit, action or proceeding is brought in an inconvenient forum. The parties
expressly disclaim the application of the United Nations Convention on Contracts
for the International Sale of Goods. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

  

30.Third-Party Beneficiaries. The parties agree that there are no third-party
beneficiaries to this Agreement other than the Vendor Indemnified Parties and
Retailer Indemnified Parties.

 

31.Amendment; Assignment. Except as expressly set forth herein, this Agreement
may be amended or modified only by written agreement signed by both parties.
Neither party may assign this Agreement without the prior written consent of the
other party, except that either party may assign this Agreement to an affiliate
without the other party’s prior written consent. The merger or direct change of
control of either party, including pursuant to bankruptcy, shall constitute an
assignment of this Agreement in violation of this Section 31.

 

32.Force Majeure. Neither party shall be held responsible for any failure of
performance in the event such failure was due, in whole or in part, to federal,
state or municipal action, statute, ordinance or regulation, strike or other
labor trouble, fire or other damage to or destruction of, in whole or in part,
the Products or the manufacturing facility for the Products, the lack of or
inability to obtain raw materials, labor, fuel, electrical power, water or
supplies, or any other cause, act of God, contingency or circumstance not
subject to the reasonable control of that party, which causes delays or hinders
the manufacture or delivery of the Products, sale of the Products or
reconciliation of amounts owed on the sale of the Products.

 

33.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ES1GN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 



20

 

 

34.Waiver. No waiver of any term or condition of this Agreement shall be
effective or binding unless such waiver is in writing and is signed by the
waiving party, nor shall this Agreement be changed, modified, discharged or
terminated other than in accordance with its terms, in whole or in part, except
by a writing signed by both parties. Waiver by any party of any term, provision
or condition of this Agreement shall not be construed to be a waiver of any
other term, provision or condition nor shall such waiver be deemed a subsequent
waiver of the same term, provision or condition.

 

35.Severability. The provisions of this Agreement are fully severable and the
invalidity or unenforceability of any provision of this Agreement shall in no
way affect the validity or enforceability of any other provision hereof.

 

36.Entire Agreement. All Product Orders are subject to, and governed by, the
terms and conditions of this Agreement. This Agreement, the Joint Development
Agreement, the applicable Merchandising Program then in effect, if any, and all
Product Orders submitted hereunder, constitutes the entire agreement between the
parties with regards to the subject matter hereof and sets forth all of the
representations, warranties, promises, covenants, agreements, conditions, and
undertakings between the parties hereto with regards to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with regards to the subject matter hereof. Time is of the essence with respect
the performance obligations set forth in this Agreement. In the event of a
conflict between this Agreement and any Merchandising Program, this Agreement
shall control.

 

[Remainder of Page Intentionally Left Blank.]

 

21

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement to be
effective as of the Effective Date.

 

Purple Innovation, LLC   Mattress Firm, Inc.       By: /s/ Terry V. Pearce   By:
/s/ Hendre Ackermann Name:  Terry V. Pearce   Name:  Hendre Ackermann Title: CEO
  Title: COO/CFO Date: September 17, 2018   Date: September 18, 2018

 

 

Signature Page to Master Retailer Agreement

 

 

 

Exhibit A

EDI Compliance Document

 

See attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A to Master Retailer Agreement



  

 

 

 

[ex10-10_001.jpg] 

Mattress Firm has identified the following documents as required to drive
efficiencies and value into the supply chain and supporting the needs of the end
consumer.

 

EDI TRANSACTIONS

 

Supplier EDI Transactions – Ship to DC and Drop Ship

 

●Purchase Order Acknowledgment (EDI 855) - Mattress Firm is requiring Trading
Partners to provide commitment and status of the order with the Purchase Order
Acknowledgement (POA). Purchase Order Acknowledgements are expected to be
returned via EDI for every Purchase Order within two business day of PO receipt.
If changes are necessary, your assigned Mattress Firm buyer will work with you
outside of the electronic trading process.     ●Advance Ship Notice (EDI 856) -
As confirmation of shipment, trading partners will be required to provide the
ASN/Ship Notice details for all electronically created purchase orders at the
time the shipment is leaving the warehouse and should reflect the purchase order
and items that are in the shipment. Each ASN will represent a single shipment
(Ship-To location) and expected to include all PO’s physically in a single
shipment. The 856 is expected to be sent after the 855 and before shipment.    
 ●Branded Packing Slip - In order to support continuity of customer shipments
from the Distribution Center and directly from trading partners, trading
partners will be required to support a Mattress Firm Branded Packing Slip. This
Packing Slip is to be included in every consumer carton. Until further notice, a
generic packing slip with no product cost details is to be provided.    
●Invoice (EDI 810) - Mattress Firm is requiring trading partners to provide
electronic Invoices for all electronically created Orders that have shipped to
automate the 3-way match between the PO, ASN, and invoice. An invoice represents
a single PO and shipment, where they are billing a single Ship-to location. The
810 is expected to be sent with or after the 856.

 

Mattress Firm Dropship Routing Instructions

 

These instructions include details for all small parcel and LTL shipments drop
shipped to Mattress Firm’s customers. These requirements include the use of
Mattress Firm’s shipping accounts. Refer to Dropship Routing instruction
package.

 

GETTING STARTED

 

Mattress Firm has engaged SPS Commerce, a SaaS provider of supply chain
solutions, to provide a complete suite of EDI services for us. All EDI data to
or from Mattress Firm is processed through SPS Commerce. A uniform and
consistent Interface has allowed us to rapidly engage our trading partners in
communications via EDI.

 

To learn more on how to partner with Mattress Firm, please visit:

 

https://community.spscommerce.com/mattress-firm-new-vendor-onboarding/

 

 

Exhibit A to Master Retailer Agreement

 

 

 

Exhibit B

Mattress Firm Drop Ship Requirements

 

See attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B to Master Retailer Agreement



  

 

 

[ex10-10_001.jpg] 

Drop Ship Requirements

 

We are pleased to announce that we have chosen FedEx© as our carrier of choice
for small parcel shipments. Effective immediately, please route our small parcel
shipments through FedEx using the Bill Third Party option with the following
account number: [**].

 

Small parcel shipments are those with an aggregate weight of less than 150lbs
and meet standard parcel specs (i.e., less than 130”, length + girth).

 

NOTE: FedEx account numbers are confidential and should only be communicated for
the limited purpose of preparing FedEx shipments under these Routing
Instructions. Do not post this information online or make it generally available
beyond what is required for your company to follow the instructions. This
account number is to be used for delivery of MFRM drop-ship Purchase Orders.

 

Requirements

 

When creating labels in FedEx Ship Manager, enter MFRM’s Purchase Order number
in the ‘Original Customer Reference’ field. MFRM’s Purchase Order is 10
characters beginning with the letter P and followed by 9 digits.

 

Freight charges for shipments with missing, incomplete and/or incorrectly
formatted purchase order numbers will be deducted from future product invoices.

 

When confirming the order has shipped, you must issue an EDI856 ASN with the
FedEx SCAC code and FedEx tracking number for each package in the shipment.

 

Improperly formatted ASNs, or ASNs with incomplete/inaccurate information will
result in delayed payment of your invoice. Continued violation of this
requirement may result in penalties up to or including suspended sales of your
product.

 

Upon receipt of the EDI850 Purchase Order, contact MFRM’s Logistics Department
at Trans-CityMCS@MFRM.com to request shipping instructions. Provide the total
number of pieces, the total weight, shipment dimensions and available pick up
date.

 

MFRM’s Logistics Department will reply with 2 business days and provide the name
of the servicing Carrier & the Shipping Bill of Lading. Also included in the
response will be our Transportation Partner’s SCAC code and tracking number.

 

When confirming the order has shipped, you must issue an EDI856 ASN which
contains the Transportation Partner’s SCAC code and tracking number.

 

 

Exhibit B to Master Retailer Agreement

 

 

 

FedEx Ground

 

FedEx Ground® shipments that weigh up to 150 lbs. per carton must be
non-palletized, individually packaged and individually labeled. FedEx Ground
provides pickup service upon request, for an additional charge. For
regular-scheduled-pickup customers, a weekly pickup fee is assessed to the
account number associated with the regular scheduled pickup. For customers who
do not have a regular scheduled pickup, there is a per-package on-call pickup
charge. Pickup charges do not apply if you drop off your package at a FedEx
shipping location, All FedEx shipments must be prepared using an automated
shipping solution. If you do not have a regularly scheduled FedEx Ground pickup,
the FedEx Ground pickup needs to be scheduled one day in advance.

 

FedEx Express

 

Use FedEx Express® for time-sensitive shipments using the Bill Recipient billing
option and via the specific Express Shipping method requested or approved by
your Buyer, in writing, or as stated on your purchase order. A charge applies
when you request a pickup, including requests made using FedEx automated
shipping solutions or by calling 1.800.GoFedEx 1.800.463.3339 (say “schedule a
pickup”). The charge is itemized separately on your invoice. If you pay by cash
(which is not accepted at all pickup locations), check, money order or credit
card, the charge will be collected when you tender the package. This charge does
not apply if you drop off your package at a FedEx shipping location or if you
have regular scheduled pickup.

 

For more information about FedEx services, including account setup, shipping
supplies and electronic shipping solutions, please contact FedEx New Account
Services at 1.800.GoFedEx 1.800.463.3339 and say “new account setup.”

 

Please follow the routing instructions below for fulfillment of MRFM drop-ship
Purchase Orders requiring LTL service.

 

LTL shipments are those with an aggregate weight up to 150 lbs. Parcel shipments
exceeding standard specs (i.e., greater than 130”, length + girth) should also
be routed as LTL.

 

 

Exhibit B to Master Retailer Agreement 



 

